DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-9 are pending.
Claim Rejections - 35 USC § 101
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 16, 17, 19, 20 and 21 of U.S. Patent No. 10528914 and claim of U.S. Patent No. 9094282.  Although the claims at issue are not identical, they are not patentably distinct from each other because there merely omit limitation which are obvious clarifications of the limitations which they share as shown below.  
Instant Application 16688480
US Pat. No. 10528914
Claim 1 recites:
initiate the loop in response to receiving an input over a network from a first participant of the loop using a first electronic device, 




 determine, based on one or more first routing rules, a second participant of the loop; 













and (iii) in response to the determination, allow the second participant to access a first portion of information associated with the loop, using a second electronic device.


initiate the loop in response to receiving an input over a network from a first participant of the loop using a first electronic device connected to said server over said network, 

the derived attribute being based on a combination of said one or more attributes; determine, based on one or more routing rules retrieved by said server from a database connected to said server, a second participant of the loop, wherein the determining of the second participant of the loop comprises the server using the one or more routing rules to determine if at least one of the one or more attributes is followed by the second participant, and wherein said one or more routing rules are set using either the first electronic device or a different electronic device; in response to the determination, based on one or more permissions 




allow the second participant to access a first portion of information associated with the loop using a second electronic device; 

in response to the determination, based on one or more permissions allow the second participant to perform a first action associated with the loop using the second electronic device; close said loop upon resolution of the issue; and upon said closure of the loop, generate data to enable tracking of performance of at least one of the one or more participants in resolving the issue; wherein the server continuously monitors the one or more attributes, one or more routing rules, and one or more permissions, the derived attribute being evaluated when one of the combination of said one or more attributes changes, the second participant being denied access to the first portion of information when the one or more routing rules evaluate to false or the one or more permissions deny access; wherein the input is based on a microblog update that is captured based on matching a retrieval criteria, the captured microblog update is filtered, the filtered microblog update is the microblog update being prioritized to reflect a level of confidence that the microblog update is actionable, and the prioritized microblog update is classified as actionable or not.


Regarding U.S. Patent No. 9094282, although the claims at issue are not identical, they are not patentably distinct from each other as they share equivalent claims to U.S. Patent No. 10528914.  As such, shares similar limitations mapped above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by D’Ambrosio et al. (US 20070127693 A1).
Regarding claim 1, D’Ambrosio discloses:
a system for communicating information between one or more participants of a loop, the one or more participants being associated with a retail organization, at least by (paragraph [0031, 0037,0039] which describes a system with a service that uses routing rules for interactions/communications (e.g. communicating information) between providers/retail and customer, and paragraph [0082] further describes such interactions/communications within a a closed-loop feedback process, as such the communication between provides/retail and customer are participated of a loop)
the system comprising: one or more processors, the one or more processors to: (i) initiate the loop in response to receiving an input over a network from a first participant of the loop using a first electronic device, the loop being associated with one or more attributes, wherein at least one of said one or more attributes is a derived attribute, at least by (paragraph [0082] which describes the loop being initiated when the customer first initiates a session and submitting customer information, paragraph [0044-0045] describes such information as customer feedback provided through question and answer forms with corresponding form fields (e.g. attributes) which provides context to the feedback and the loop associated with it , such as matters related to bad customer service, etc.  And it is further derives how the feedback should 
(ii) determine, based on one or more first routing rules, a second participant of the loop, at least by (paragraph [0042, 0044, 0046, 0048] describes template and rules associated with both customer and provider which allows the system to identify the appropriate customer or provider to route feedback, as such based on the user’s feedback and input into corresponding templates, intermediary will route the feedback according to the routing rules to the appropriate entity within the provider (e.g. a second participate of the loop)
and (iii) in response to the determination, allow the second participant to access a first portion of information associated with the loop, using a second electronic device, at least by (paragraph [0087] describes entities of a participating organization receiving the customer input based on their roles and responsibilities within the organization to receive and respond to the customer’s input (e.g. access a first portion of information associated with the loop)
As per claim 2, claim 1 is incorporated and D’Ambrosio discloses:
wherein the first electronic device is a desktop computer, laptop computer, smartphone, kiosk or tablet, at least by (paragraph [0050] “Customers access the intermediary service via a variety of communication devices that are connected to the "global communications network" including, but not limited to, personal computers, telephones (land line and mobile), handheld devices, kiosks,”)
As per claim 3, claim 2 is incorporated and D’Ambrosio discloses:
wherein the first electronic device is coupled via a network to at least one computer including at least one of the one or more processors used to initiate the loop, at least by (paragraph [0050] “Customers access the intermediary service via a variety of communication devices that are connected to the "global communications network" including, but not limited to, personal computers, telephones (land line and mobile), handheld devices, kiosks”, paragraph [0082] which describes the loop being initiated when the customer first initiates a session and submitting customer information, as such the electric device such as personal computers, handheld devices, kiosks used by the customer to initiate the loop, are known to comprises a processor)
As per claim 4, claim 2 is incorporated and D’Ambrosio discloses:
wherein the input is sent using one of: an email message; a short message service (SMS) message; a telephone call; a two-dimensional barcode; or an application running on a mobile operating system, at least by (paragraph [0050] “The methods for accessing the intermediary service include, but are not limited to: C&J hyperlink embedded into Web browser toolbars, operating systems, telephone displays, applications, 3rd party Web sites/pages or other such ways customers use the aforementioned devices to exchange information” paragraph [0070] “customer accesses the intermediary service through a customer interface, such as a webpage” paragraph [0054] “Paper-based input forms may be located on-site/in-store with some preprinted barcode info (store number, etc.).” paragraph [0094] “feedback including email, Internet, pager, cell phone”)
As per claim 5, claim 2 is incorporated and D’Ambrosio discloses:
wherein the second electronic device is a smartphone or tablet, at least by (paragraph [0033] Communications device-includes but is not limited to personal computers, telephones (land/mobile), hand-held devices, kiosks, etc.”)
As per claim 6, claim 4 is incorporated and D’Ambrosio discloses:
further wherein the first participant is a customer of the retail outlet, at least by (paragraph [0037] “item 212 represents a provider that a customer might interact with. It might be a retail outlet”)
As per claim 7, claim 6 is incorporated and D’Ambrosio discloses:
wherein after the loop is initiated, at least one of the one or more participants of the loop engages with the loop, the at least one of the one or more participants of the loop different from the customer, at least by (paragraph [0048, 0087] which describes entities from the provider responding to customer input (one or more participants of the loop engages with the loop, such as branch manager or district manager who are different from the customer).
As per claim 8, claim 6 is incorporated and D’Ambrosio discloses:
wherein after the loop is initiated, a report comprising the status of one or more loops involving the retail organization is updated, at least by (paragraph [0039] “Additionally,
status of responses or actions related to the customer information may be
communicated to all appropriate provider parties”) paragraph [0117] “Once the
customer has chosen to "close out" a customer information submission this incident is
saved and displayed in the customer's list of "Closed Out" items along with any

The status of customer information submissions are displayed in the participating
provider's views.”)
As per claim 9, claim 6 is incorporated and D’Ambrosio discloses:
wherein after the loop is resolved, a report comprising the status of one or more loops involving the retail organization is updated; and the customer is presented with a capability to rate the customer's experience, at least by (paragraph [0047] “at the conclusion of all customer feedback events, the intermediary may ask the customer
about current and further intentions, such as repurchase, recommendations, etc”
paragraph [0039] “track provider actions/responses and associated customer
satisfaction in response to the customer information.”) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DENNIS TRUONG/Primary Examiner, Art Unit 2152